Title: James Madison to the Editor of the Farmers’ Register, 22 March 1836
From: Madison, James
To: Editor of the Farmers’ Register


                        
                            
                                
                            
                            
                                
                                    Richmond,
                                
                                March 22d, 1836.
                            
                        
                        
                        You expressed a wish (page -- vol. III,) to obtain information in relation to the history of the emancipated
                            people of color in Prince Edward; I presume those emancipated by the late Richard Randolph more especially.
                        More than twenty-five years ago, I think, they were liberated, at which time they numbered about one hundred,
                            and were settled upon small parcels of land, of perhaps 10 to twenty-five acres, to each family. As long as the habits of
                            industry, which they had acquired while slaves, lasted, they continued to increase in numbers, and lived in some degree of
                            comfort--but as soon as this was lost, and most of those who had been many years in slavery either died, or became old and
                            infirm, and a new race, raised in idleness and vice, sprang up, they began not only to be idle and vicious, but to
                            diminish instead of increasing, and have continued to diminish in numbers very regularly every year--and that too, without
                            emigration; for they have almost without exception, remained together in the same situation as at first placed, to this
                            day. Idleness, poverty, and dissipation, are the agents which continue to diminish their numbers, and to render them
                            wretched in the extreme, as well as a great pest, and heavy tax upon the neighborhood in which they live. There is so
                            little of industry, and so much dissipation amongst them, that it is impossible that the females can rear their families
                            of children--and the consequence is, that they prostitute themselves, and consequently, have few children--and the
                            operation of time, profligacy and disease, more than keep pace with any increase among them. Whilst they are a very great
                            pest and heavy tax upon the community, it is most obvious, they themselves are infinitely worsted by the exchange from
                            slavery to liberty--if, indeed, their condition deserves that name.
                        
                        
                        
                        
                            
                                James Madison
                            
                        
                    